Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5 and 17-24 are pending.
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 5 and 19-24 drawn to a sterilized solution comprising a tobamovirus, classified in C12N 7/00.
II. Claim 17, drawn to a protein, classified in C07K 14/005.
III. Claim 18, drawn to an antibody, classified in C07K 16/00.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of each of the inventions of groups I-III are distinct products that are capable of use separately, and one is not required by either of the others.  The polypeptide of group II and polynucleotide of group I are patentably distinct inventions for the following reasons.  Polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  In the present claims, a polynucleotide of group I does not necessarily encode a polypeptide of group II.  In addition, while a polypeptide of group II can made by methods using some, but not all, of the polynucleotides that fall within the scope of group I, it can also be recovered from a natural source using by biochemical means.  For instance, the polypeptide can be isolated using affinity chromatography.  For these reasons, the inventions of groups I and II are patentably distinct.  	Furthermore, searching the inventions of groups I and II together would impose a serious search burden.  In the instant case, the search of the polypeptides and the polynucleotides are not coextensive.  The inventions of Groups I and II have a separate status in the art as shown by their different classifications.  In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate databases. There is search burden also in the non-patent literature.  Prior to the concomitant isolation and expression of the sequence of interest there may be journal articles devoted solely to polypeptides which would not have described the polynucleotide.  Similarly, there may have been "classical" genetics papers which had no knowledge of the polypeptide but spoke to the gene.  Searching, therefore is not coextensive.  In addition, the polypeptide claims include polypeptides having as little as 80% identity to the sequence identified.  This search requires an extensive analysis of the art retrieved in a sequence search and will require an in-depth analysis of technical literature.  The scope of polynucleotides as claimed extend beyond the polynucleotide that encodes the claimed polypeptides as explained above; furthermore, a search of the nucleic acid molecules of claim 1(b) would require an oligonucleotide search, which is not likely to result in relevant art with respect to the polypeptide of group II.  As such, it would be burdensome to search the inventions of groups I and II together.       
	
The polynucleotide of group I and the antibody of group III are patentably distinct for the following reasons.  The antibody of group III includes, for example, IgG molecules which comprise 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarity determining regions (CDRs).  Polypeptides, such as the antibody of group III which are composed of amino acids; and polynucleotides, which are composed of nucleic acids, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  In the present claims, a polynucleotide of group I will not encode an antibody of group III, and the antibody of group III cannot be encoded by a polynucleotide of group I.  Therefore, the antibody and polynucleotide are patentably distinct.  
	The antibody and polynucleotide inventions have a separate status in the art as shown by their different classifications.   Furthermore, searching the inventions of group I and group III would impose a serious search burden since a search of the polynucleotide of group I is would not be used to determine the patentability of an antibody of group III, and vice-versa.

The polypeptide of group II and the antibody of group III are patentably distinct for the following reasons:  While the inventions of both group II and group III are polypeptides, in this instance the polypeptide of group II is a single chain molecule that functions as an enzyme, whereas the polypeptide of group III encompasses antibodies including IgG which comprises 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarity determining regions (CDRs) that function to bind an epitope.  Thus, the polypeptide of group II and the antibody of group III are structurally distinct molecules; any relationship between a polypeptide of group II and an antibody of group III is dependent upon the correlation between the scope of the polypeptides that the antibody binds and the scope of the antibodies that would be generated upon immunization with the polypeptide. 
	In this case, the polypeptide of group II is a large molecule which contains potentially hundreds of regions to which an antibody may bind, whereas the antibody of group III is defined in terms of its binding specificity to any part of SEQ ID NO: 3, 4, 5 or 6.  Furthermore, searching the inventions of group II and group III would impose a serious search burden.  The inventions have a separate status in the art as shown by their different classifications.   A polypeptide and an antibody which binds to the polypeptide require different searches.  An amino acid sequence search of the full-length protein is necessary for a determination of novelty and unobviousness of the protein.  However, such a search is not required to identify the antibodies of group III.  Furthermore, antibodies which bind to an epitope of a polypeptide of group II may be known even if a polypeptide of group II is novel.  In addition, the technical literature search for the polypeptide of group II and the antibody of group III are not coextensive, e.g., antibodies may be characterized in the technical literature prior to discovery of or sequence of their binding target.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of inventions I-III has a separate classification, a separate status in the art, and each would require a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species SEQ ID NO: 1 and 3-6. The species are independent or distinct because each is a distinct nucleic acid or amino acid sequence, which differs in structure and function and would require a separate search. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   each is a distinct nucleic acid or amino acid sequence which differs in structure and function and would require a separate search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662